          Case 3:21-cv-00089-YY          Document 21        Filed 03/29/21   Page 1 of 3




BRIAN M. BOYNTON
Acting Assistant Attorney General

BRAD P. ROSENBERG
Assistant Director, Federal Programs Branch

JAMES C. LUH (N.Y. Bar)
Senior Trial Counsel
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L St NW
Washington DC 20530
Tel: (202) 514-4938
E-mail: James.Luh@usdoj.gov
Attorneys for Defendants




                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION

OREGON TRADESWOMEN, INC., et al.,                  Case No.: 3:21-cv-89-YY

                       Plaintiffs                  Defendants’
                                                   STATUS REPORT
               v.

U.S. DEPARTMENT OF LABOR, et al.,

                       Defendants

       The defendants are filing this status report as discussed in the Defendants’ Unopposed

Motion for Stay, ECF No. 15, to update the Court and the plaintiffs on the Department of Labor’s

plans to propose rescission of the rule at issue in this case.

       The plaintiff organizations challenge a rule issued by the Department of Labor in

December 2020, Implementing Legal Requirements Regarding the Equal Opportunity Clause’s




Defendants’ Status Report                          1
          Case 3:21-cv-00089-YY          Document 21        Filed 03/29/21      Page 2 of 3




Religious Exemption, 85 Fed. Reg. 79,324 (Dec. 9, 2020), asserting claims under the

Administrative Procedure Act, 5 U.S.C. §§ 551–559, 701–706. The Defendants’ Unopposed

Motion for Stay advised the Court that the Department of Labor intends to propose rescission of

the December 2020 rule. The defendants requested a stay until May 11, 2021, which the Court

granted, Order, ECF No. 16. The defendants promised to file a status report by March 29, 2021,

and a further status report by May 11, 2021.

        On March 22, 2021, the Department of Labor submitted a notice of proposed rescission

of the rule to the Office of Information and Regulatory Affairs (OIRA) within the White House

Office of Management and Budget. See Pending EO 12866 Regulatory Review, https://www

.reginfo.gov/public/do/eoDetails?rrid=156665 (last visited Mar. 29, 2021). After OIRA

completes its review of the notice, the Department of Labor anticipates publishing the notice in

the Federal Register as part of notice-and-comment rulemaking.

        Because OIRA is permitted to take up to 90 days to complete its review, the defendants

expect that they will request that the Court extend the stay of proceedings in this case past the

present May 11, 2021, expiration date. On or before May 11, 2021, the defendants will confer

with the plaintiffs and will file a further status report and any request to extend the stay, if

appropriate.




Defendants’ Status Report                          2
         Case 3:21-cv-00089-YY   Document 21   Filed 03/29/21    Page 3 of 3




Date: March 29, 2021                  Respectfully submitted,

                                      BRIAN M. BOYNTON
                                      Acting Assistant Attorney General

                                      BRAD P. ROSENBERG
                                      Assistant Director, Federal Programs Branch

                                      s/ JAMES C. LUH
                                      JAMES C. LUH (N.Y. Bar)
                                      Senior Trial Counsel
                                      United States Department of Justice
                                      Civil Division, Federal Programs Branch
                                      1100 L St NW
                                      Washington DC 20530
                                      Tel: (202) 514-4938
                                      E-mail: James.Luh@usdoj.gov
                                      Attorneys for Defendants




Defendants’ Status Report              3
